Case: 1:19-cv-00955-MWM-SKB Doc #: 23 Filed: 01/19/21 Page: 1 of 8 PAGEID #: 90




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION
DENISE THURMOND

       Plaintiff,
                                                   CASE NO: 1:19-cv-00955
       v.
                                                   JUDGE MATTHEW W. MCFARLAND
FORD MOTOR COMPANY,                                MAGISTRATE JUDGE STEPHANIE K.
                                                   BOWMAN
      Defendant.
___________________________________/

 DEFENDANT FORD MOTOR COMPANY’S MOTION TO DISMISS FOR FAILURE
                        TO PROSECUTE

       Defendant Ford Motor Company, by and through its counsel, hereby moves to dismiss with

prejudice this lawsuit brought by pro se Plaintiff Denise Thurmond for failure to prosecute

pursuant to Rules 37(b) and 41(b) of the Federal Rules of Civil Procedure. For the reasons more

fully set forth in the attached memorandum, Defendant’s Motion to Dismiss for Failure to

Prosecute should be granted.

       Dated this 19th day of January 2021.

                                                   Respectfully submitted,

                                                   /s/ Ronald G. Linville
                                                   Ronald G. Linville (0025803)
                                                   Martina T. Ellerbe (0096760)
                                                   BAKER & HOSTETLER LLP
                                                   200 Civic Center Drive, Suite 1200
                                                   Columbus, Ohio 43215
                                                   (614) 462-2614 (telephone)
                                                   (614) 462-2616 (facsimile)
                                                   rlinville@bakerlaw.com
                                                   mellerbe@bakerlaw.com
Case: 1:19-cv-00955-MWM-SKB Doc #: 23 Filed: 01/19/21 Page: 2 of 8 PAGEID #: 91




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION
DENISE THURMOND

         Plaintiff,
                                                      CASE NO: 1:19-cv-00955
         v.
                                                      JUDGE MATTHEW W. MCFARLAND
FORD MOTOR COMPANY,                                   MAGISTRATE JUDGE STEPHANIE K.
                                                      BOWMAN
      Defendant.
___________________________________/

     DEFENDANT FORD MOTOR COMPANY’S MEMORANDUM IN SUPPORT OF
             MOTION TO DISMISS FOR FAILURE TO PROSECUTE


I.      INTRODUCTION AND STATEMENT OF FACTS

        On November 8, 2019, Plaintiff Denise Thurmond filed her pro se Complaint against

Defendant Ford Motor Company (“Ford”) in the Court of Common Pleas for Hamilton County,

Ohio. On December 9, 2019, Ford removed the action to this Court, and it was docketed as Case

No. 1:19-cv-01039.

        On November 11, 2019, Ford filed a Motion to Consolidate Case No. 1:19-cv-01039 and

Case No. 1:19-cv-00955 because both cases were docketed in this Court and called for a

determination of the same or substantially identical questions of law or fact. Specifically, both

cases were based on the same charge of discrimination and the identical Dismissal and Notice of

Rights issued by the Equal Employment Opportunity Commission. On June 15, 2020, the cases

were consolidated, and on June 16, 2020, Case No. 1:19-cv-01039 was terminated.

        On August 5, 2020, despite the Court’s attempt to contact Plaintiff, she failed to appear at

the Court’s scheduling conference with Magistrate Judge Stephanie Bowman. (See Docket Minute

Entry). In addition, Ford conferred in good faith with Plaintiff about her untimely Fed. R. Civ. P.



4846-8775-3176.1
Case: 1:19-cv-00955-MWM-SKB Doc #: 23 Filed: 01/19/21 Page: 3 of 8 PAGEID #: 92




26(a) disclosures on October 20, 2020, November 3, 2020, and November 24, 2020; Plaintiff has

still failed to provide Ford with her initial disclosures, which were due on July 23, 2020. (See

Declaration of Martina T. Ellerbe).

        On November 11, 2020, pursuant to Fed. R. Civ. P. 33 and 34, Ford served Plaintiff with

written interrogatories and requests for production of documents. Notwithstanding Ford’s

December 29, 2020 letter requesting Plaintiff’s immediate responses to its discovery requests,

Plaintiff has yet to provide any written responses or documents. (See Declaration of Martina T.

Ellerbe). As a result, Ford cancelled her deposition scheduled for January 6, 2021. (See Declaration

of Martina T. Ellerbe). On December 30, 2020, Ford informed Plaintiff that her deposition was

cancelled because she has yet to provide Ford with her responses to its discovery requests. Ford

followed by sending Plaintiff a letter documenting the conversation. (See Declaration of Martina

T. Ellerbe).

        As explained above and demonstrated in the attached exhibits, Ford has in good faith

conferred or attempted to confer with Plaintiff in an effort to resolve this discovery dispute without

Court action. Further, through Ford’s several good faith efforts to resolve this discovery dispute,

Ford has exhausted all extrajudicial means for resolving its differences with Plaintiff. To date,

Ford has not received any responses to its interrogatories or requests for production of documents.

Plaintiff’s initial disclosures are approximately five months late and her discovery responses are

approximately five weeks late.

II.     APPLICABLE LEGAL STANDARDS

        Fed. R. Civ. P. 37(b)(2)(A) generally provides that a court may impose sanctions upon a

party who fails to obey an order to provide or permit discovery. Similarly, Fed. R. Civ. P.

37(d)(1)(A) provides that a court may impose sanctions upon a party for failing to respond to




4846-8775-3176.1
Case: 1:19-cv-00955-MWM-SKB Doc #: 23 Filed: 01/19/21 Page: 4 of 8 PAGEID #: 93




interrogatories. Among the possible sanctions a court may impose is “dismissing the action or

proceeding in whole or part…” (Fed. R. Civ. P. 37(b)(2)(A)(v)).

        In addition, Fed. R. Civ. P. 41(b) states in relevant part that, “[i]f the plaintiff fails to

prosecute or to comply with these rules or a court order, a defendant may move to dismiss the

action or any claim against it.” (See Mitchell v. Tri-Health, Inc., No. 11-318-HJW-JGW, 2012 U.S.

Dist. LEXIS 82387, at *2-4 (S.D. Ohio June 13, 2012)). A dismissal under Fed. R. Civ. P. 41(b)

operates as an adjudication of the merits. (Fed. R. Civ. P. 41(b)).

        There are four factors that guide the consideration of whether to dismiss a complaint as a

sanction for noncompliance with discovery obligations/failure to prosecute:

                   (1) whether the party's failure to cooperate in discovery is due to willfulness,
                   bad faith, or fault; (2) whether the adversary was prejudiced by the dismissed
                   party's failure to cooperate in discovery; (3) whether the dismissed party was
                   warned that failure to cooperate could lead to dismissal; and (4) whether less
                   drastic sanctions were imposed or considered before dismissal was ordered.

(Mitchell., No. 11-318-HJW-JGW, 2012 U.S. Dist. LEXIS 82387, at *4). “‘Although typically

none of the factors is outcome dispositive, . . . a case is properly dismissed by the district court

where there is a clear record of delay or contumacious conduct.’” (Schafer v. City of Defiance

Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (quoting Knoll v. AT&T, 176 F.3d 359, 363 (6th

Cir. 1999))). Further, “[w]hile pro se litigants may be entitled to some latitude when dealing with

sophisticated legal issues,” they have an affirmative duty to diligently pursue the prosecution of

their cause of action and are held to the same standards as other litigants when it comes to easily

understood deadlines, rules, and procedures. (Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991);

Famularcano v. SanMar Corp., No. 1:10-cv-511, 2012 WL 4180417, at *2 (S.D. Ohio Sept. 18,

2012); Eddins v. Dep’t of Ohio Veterans of Foreign Wars, No. 1:12-cv-48, 2012 WL 1987162, at

*1 (S.D. Ohio June 4, 2012)).




4846-8775-3176.1
Case: 1:19-cv-00955-MWM-SKB Doc #: 23 Filed: 01/19/21 Page: 5 of 8 PAGEID #: 94




III.    LEGAL ARGUMENT

          A. Dismissal Pursuant to Rule 37(b) and 41(b) is Warranted Because Plaintiff Has
             Failed to Take Any Action to Prosecute Her Case.

        Other than complying with her Fed. R. Civ. P. 26(f) obligation, Plaintiff has failed to

proceed in any fashion to prosecute this case. Plaintiff has put forth no effort to participate in

discovery, and her complete failure to cooperate in any discovery can only be construed as

demonstrating bad faith and/or a willful intent to unduly delay resolution of this action. (Mitchell,

No. 11-318-HJW-JGW, 2012 U.S. Dist. LEXIS 82387, at *4). Further, Ford was prejudiced by

Plaintiff’s failure to attend the scheduling conference, her failure to provide initial disclosures, her

failure to respond to written discovery requests, and her failure to prosecute this case after Ford’s

multiple good faith attempts to communicate with her on a number of occasions. (See Daisy v.

KAO Brands Co., No. 1:11-cv-366, 2012 U.S. Dist. LEXIS 85856, at *4 (S.D. Ohio June 21,

2012)).

        Although Plaintiff has not been previously warned by the Court that a failure to prosecute

or to cooperate in discovery could lead to dismissal of this action, her failure to meaningfully

participate in this case is well documented in the attached exhibits and through her failure to

respond to Ford’s several attempts to confer with her in good faith. Moreover, the cancelling of

her scheduled deposition and Ford’s December 29, 2020 letter requesting immediate responses to

its discovery requests should have alerted Plaintiff to the possibility that her inaction could lead to

a dismissal of this case. “In short, the lack of a specific prior warning does not mean that a case

cannot be dismissed for failure to prosecute.” (Mitchell, No. 11-318-HJW-JGW, 2012 U.S. Dist.

LEXIS 82387, at *6-7).

        Importantly, there is no fixed period of time that must elapse before Plaintiff’s failure to

prosecute becomes substantial enough to warrant dismissal. The inactivity of a plaintiff for four



4846-8775-3176.1
Case: 1:19-cv-00955-MWM-SKB Doc #: 23 Filed: 01/19/21 Page: 6 of 8 PAGEID #: 95




months has been found sufficient to warrant dismissal. (Sims v. Charter One Bank, No. 3:10-cv-

2941, 2011 WL 6934806, at *3 (N.D. Ohio Dec. 30, 2011) (holding that plaintiff’s failure to act

or to communicate with counsel for four months caused “a delay of significant duration” and

warranted dismissal under Rule 41(b))). Other courts have held that delays between five months

to eight months are sufficient to warrant dismissal. (See e.g., Goodrum v. Wal-mart Stores East,

No. 1:14-cv-00016, 2015 WL 1730066, at *2 (W.D. Ky. Apr. 13, 2015) (concluding that a six

month delay weighed in favor of dismissal); Cain v. Simon & Schuster, 2013 U.S. Dist. LEXIS

55080, at *7 (S.D.N.Y. Apr. 15, 2013) (“In general, failure to prosecute for durations between two

and five months have been found to be insufficiently long to weigh in favor of dismissal, while

durations of five to eight months are usually sufficient”)). Plaintiff’s five months of inactivity since

the filing of the 26(f) Report demonstrates a plain lack of diligence in pursuing her claims.

Accordingly, Plaintiff’s Complaint should be dismissed with prejudice for failure to prosecute.

IV.     CONCLUSION

        For the foregoing reasons, Ford respectfully requests that the Court dismiss Plaintiff’s

Complaint with prejudice for failure to prosecute. A proposed Order is provided for the Court’s

consideration.

         Dated this 19th day of January 2021.

                                                       Respectfully submitted,

                                                       /s/ Ronald G. Linville
                                                       Ronald G. Linville (0025803)
                                                       Martina T. Ellerbe (0096760)
                                                       BAKER & HOSTETLER LLP
                                                       200 Civic Center Drive, Suite 1200
                                                       Columbus, Ohio 43215
                                                       (614) 462-2614 (telephone)
                                                       (614) 462-2616 (facsimile)
                                                       rlinville@bakerlaw.com
                                                       mellerbe@bakerlaw.com



4846-8775-3176.1
Case: 1:19-cv-00955-MWM-SKB Doc #: 23 Filed: 01/19/21 Page: 7 of 8 PAGEID #: 96




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 19th day of January 2021, I electronically filed the foregoing

Defendant Ford Motor Company’s Motion to Dismiss for Failure to Prosecute with the Clerk of

the Court using the CM/ECF system and served via U.S. Mail postage prepaid on the following:


         Denise Thurmond
         211 Owen St.
         Hamilton, OH 45011

         Plaintiff (pro se)

                                                              /s/ Ronald G. Linville
                                                              Ronald G. Linville

                                                              Attorney for Defendant Ford Motor
                                                              Company




4846-8775-3176.1
Case: 1:19-cv-00955-MWM-SKB Doc #: 23 Filed: 01/19/21 Page: 8 of 8 PAGEID #: 97




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION
DENISE THURMOND

         Plaintiff,
                                                      CASE NO: 1:19-cv-00955
         v.
                                                      JUDGE MATTHEW W. MCFARLAND
FORD MOTOR COMPANY,                                   MAGISTRATE JUDGE STEPHANIE K.
                                                      BOWMAN
      Defendant.
___________________________________/

     [PROPOSED] ORDER GRANTING DEFENDANT FORD MOTOR COMPANY’S
             MOTION TO DISMISS FOR FAILURE TO PROSECUTE

         This matter is before the Court on Defendant Ford Motor Company’s Motion to Dismiss

for Failure to Prosecute, which was filed on January 19, 2021.

         After having carefully considered the Motion to Dismiss and all other pleadings and papers

relating thereto, the Court GRANTS Defendant Ford Motor Company’s Motion to Dismiss and

hereby dismisses this lawsuit with prejudice.

         IT IS SO ORDERED.



Dated: ________________________                       _________________________________
                                                      UNITED STATES DISTRICT JUDGE




4846-8775-3176.1
